Title: From James Madison to Alexander James Dallas, 3 October 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
October 3, 1816

I have just recd. yours of the 1st. inst: and anxiously hope that this will find you perfectly recovered from your indisposition, and in the bosom of your family in Philada.  I repeat my thanks for the kind attention you offer to the routine of the Treasury business, from which I calculate on your being speedily released.  I have written to Mr. Lowndes on the vacancy approaching in the War Dept. & invited him to accept it; and have apprized Mr. Crawford of this step, with an intimation of the expediency of his assuming the Treasury Department as soon as he can make it convenient to do so.
I propose to set out for Washington on Monday, and expect to be there by the middle of the week.  Mr. Monroe is now with me, and will probably be a day or two before me.  Be assured my dear Sir of my best regards

James Madison

